DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5 – 9, and 11 – 20 are pending.

Response to Arguments
Applicant’s arguments filed 17 June 2021, with respect to claims 1, 13, and 17 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
excluding a mapping of memory of another peripheral device of the plurality of peripheral devices to the portion of memory to prevent access by the one of the plurality of processors to the another peripheral device in response to providing the one of the plurality of processors access to the peripheral device” as required by independent claims 1, 13, and 17.  Paragraph [0062] along with Figure 3 of the originally filed specification describe mapping peripheral device memories into a processor’s memory range to give the processor access to the peripheral device, and denying the processor access to other peripheral devices by not mapping the other peripheral devices’ memories into the main processor’s main memory.  However, the originally filed specification does not teach or suggest that the denying of the processor access to the other peripheral devices by excluding the memory mapping is performed in response to providing the processor access to the peripheral device, as required by independent claims 1, 13, and 17.  The originally filed specification merely shows that providing access to the peripheral and denying access to other peripherals are performed, but not in response to one another as required by the claims.  Therefore, the subject matter referenced above constitutes new matter.
Claims 2, 3, 5 – 9, 11, 12, 14 – 16, and 18 – 20 are also rejected because of their dependence, either directly or indirectly, upon one of rejected independent claims 1, 13, or 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181